Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim  8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant merely disclose the two or more prediction units may form a whole reference frame. The applicant fails to disclose the process or algorithm in which how the formation of the whole reference frame based on the PU are accomplished.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, and 20 are rejected under 35 U.S.C. 102A1 as being anticipated by US 20140254670 A1-Kwon et al (Hereinafter referred to as “Kwon”).
Regarding claim 1, Kwon discloses a method (Fig 4) comprising:
receiving video data comprising a plurality of frames ([0034], receiving video frame; [0056], receiving frame;[0140], video sequence contains multiple frames);
partitioning each frame of the plurality of frames into a plurality of coding units ([0035], wherein frame is partitioned into a LCU, then a CU; [0057], wherein dividing into plurality of CU);
partitioning a coding unit of the plurality of coding units into two or more prediction units ([0035], wherein CUs can be additionally partitioned into Pus; [0044], wherein CU may constitute at least one prediction unit; [0045], wherein the PU may correspond to a partition of a CU);
determining, based on one or more coding parameters and a target bit rate, a coding mode for each of the two or more prediction units to minimize distortion in an encoded bitstream associated with the coding unit ([0128], mode to determine coding modes, intra or inter prediction based coding cost. The coding cost relates to the ;
determining, based on the determined coding mode for each of the two or more prediction units, a residual signal comprising a difference between each of the two or more prediction units and each of one or more corresponding prediction areas in a frame of the plurality of frames ([0130], wherein a residual is obtained from the difference between an original PU and predicted PU); and
generating the encoded bitstream comprising the residual signal ([0134], wherein header information about the PU is provided to an encoder. Encoder encodes the transforms from the PU residuals).
Regarding claim 2, Kwon discloses the method of claim 1, wherein the generating comprises generating a distortion decoder picture buffer comprising information indicating a map of pixel differences between encoded frames in the encoded bitstream ([0134], video buffer).
Regarding claim 3, Kwon discloses the method of claim 1, wherein the two or more prediction units comprise consecutive prediction units (Fig 3a, element 42 and 43 are consecutive Pus).
Regarding claim 4, Kwon discloses the method of claim 1, wherein the two or more prediction units comprise adjacent prediction units (Fig 3a, element 41, wherein the PU are adjacent).
Regarding claim 5, Kwon discloses the method of claim 1, wherein the two or more prediction units are associated with coding units of a same coding tree unit (Fig 3a shows that the two Pus, element 41 are associated with the same CU element 4).
Regarding claim 6, Kwon discloses the method of claim 1, wherein the two or more prediction units are associated with coding units of a predefined number of consecutive coding tree units (Fig 3a shows that the two Pus, element 41 are associated with the same CU element 4. It is well known that CTUS and CUs are predefined).
Regarding claim 7, Kwon discloses the method of claim 1, wherein the two or more prediction units are associated with coding units of a predefined number of adjacent coding tree units (Fig 3a shows that the two Pus, element 41 are associated with the same CU element 4. It is well known that CTUS and CUs are predefined).
 Regarding claim 8, Kwon discloses the method of claim 1, wherein the two or more prediction units form a whole reference frame ([0036], wherein the PU includes a reference index. It is well known that the reference index is associated with the formation or location of a reference frame).
Regarding claim 9, Kwon discloses the method of claim 1, wherein the determined coding mode for each of the two or more prediction units belongs to a set of predefined coding modes ([0128], mode to determine coding modes, intra or inter prediction, wherein both modes are predefined).
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20, wherein a device ([0013]) and processor ([0147])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140254670 A1-Kwon et al (Hereinafter referred to as “Kwon”), in view of US 20110170591 A1-Li et al (hereinafter referred to as “Li”).
Regarding claim 10, Kwon discloses the method of claim 1 (see claim 1), 
Kwon fails to disclose receiving information indicating characteristics of a human visual system.
However, in the same field of endeavor, Li discloses receiving information indicating characteristics of a human visual system ([0052], HVS).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kwon to disclose receiving information indicating characteristics of a human visual system as taught by Li, to improve coding efficiency and visual quality ([0038], Li).
Regarding claim 11, Li discloses the method of claim 10, wherein the determining the coding mode for each of the two or more prediction units is further based on the characteristics ([0052], discloses the rate distortion being based on the characteristics of human visual system; [0041] discloses that the coding modes can be decided with the Lagragian optimization (rate distortion). Therefore, determining the coding modes will be also based on the characteristics of the HVS).
Regarding claim 17, Kwon discloses the method of claim 1 (see claim 1), 

However, in the same field of endeavor, Li discloses wherein the coding parameters comprise a group of pictures (GOP) size or a search type ([0026], GOP).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kwon to disclose wherein the coding parameters comprise a group of pictures (GOP) size or a search type as taught by Li, to improve coding efficiency and visual quality ([0038], Li).
Regarding claim 18, analyses are analogous to those presented for claim 10 and are applicable for claim 18 (note that claim 10 includes claim 1).
Claims 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140254670 A1-Kwon et al (Hereinafter referred to as “Kwon”), in view of US 20110170591 A1-Li et al (hereinafter referred to as “Li”), in further view of Patent 6690422 B1-Daly et al (Hereinafter referred to as “Daly”).
Regarding claim 12, Li discloses the method of claim 10 (see claim 10), 
Kwon and Li fail to disclose wherein the characteristics comprise a contrast sensitivity function for a content type and a viewing condition.
However, in the same field of endeavor, Daly discloses wherein the characteristics comprise a contrast sensitivity function for a content type and a viewing condition (column 6, lines 44-45, wherein human visual systems contrast sensitivity function).

Regarding claim 13, Daly discloses the method of claim 12, wherein the viewing condition comprises a display size or a viewing distance (column 6, lines 40-50, viewing distance and display size).
Regarding claim 14, Daly discloses the method of claim 10, wherein the characteristics comprise a spatial resolution of the video data (column 9, line 64, and spatial resolution).
Regarding claim 15, Li discloses the method of claim 10, wherein the characteristics comprise an amount and density of details within the coding unit ([0062], coding units).
Regarding claim 19, analyses are analogous to those presented for claim 13 and are applicable for claim 19 (note that claim 13 includes claim 12 and 10).
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140254670 A1-Kwon et al (Hereinafter referred to as “Kwon”), in view of US 20110170591 A1-Li et al (hereinafter referred to as “Li”), in further view of US 20170070745 A1-Lee et al (Hereinafter referred to as “Lee”).
Regarding claim 16, Li discloses the method of claim 10 (See claim 10), 

However, in the same field of endeavor, Lee discloses wherein the characteristics comprise a speed of motion or optical flow ([0016-0017], wherein HVS has characteristics that includes the optical flow).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Kwon and Li to disclose wherein the characteristics comprise a speed of motion or optical flow as taught by Lee, to optimize compression efficiency ([0017]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487